Exhibit 10.1

CFO Services Agreement

 

This CFO Services Agreement is entered into as of May 1, 2015 between Jesus
Quintero (“Quintero”), and Massroots, Inc.(the “Company”). Quintero hereby
agrees to serve as Chief Financial Officer of Massroots, Inc. for a period of
one year.

 

The compensation will be paid monthly at the beginning of each month, at a rate
of USD $2,000.00. Unless otherwise directed by Quintero, all payments shall be
issued in the name of JDE Development LLC and sent to:

 

JDE Development LLC,

16860 SW 1st Street, Pembroke Pines, FL 33027.

 

There will be no other fees or charges by Quintero to the Company other than
pre-approved direct, third party reimbursements for costs, and pre-approved
travel and related expenses.

 

Specific responsibilities of Quintero for the Company shall include:

 

1.Review and analysis of the historical accounting records

2.Implementation of appropriate internal financial controls

3.Interacting with the Company’s internal accounting staff

4.Liaison with the Company’s auditor and securities attorney regarding filing
and reporting requirements

5.Preparation of financial statements including footnotes for 10Q and 10K
reporting

6.Preparation of analysis of operations as may be required in regulatory filings

7.Preparation as may be required of forecasts and budgets.

8.Final review and signing of financial statements and regulatory filings

9.Maintaining the books and records and U.S. account(s) for the Company

10.Meeting with Company management and visits to the Company’s facilities as may
be required.

11.Participation at investor meetings and conferences as may be required

12.Responding to phone calls from the financial community and investors



Quintero and the Company agree that the performance, compensation, and time
commitment by Quintero shall be reviewed and agreed upon on an annual basis.
Quintero shall be treated as a contract worker.

 

Quintero shall be entitled to reimbursement for appropriate business expenses,
as well as travel and related expenses.

 

This CFO Services Agreement shall be in force until such time as a formal
Employment Agreement is entered into by Quintero and the Company.

 

Either Quintero or the Company may terminate this Agreement provided they give
ninety (90) days written notice of the termination. Upon termination by the
Company, Quintero shall be entitled to recover from the Company, including, but
not limited to, payment for all work performed through the date of termination.

 

In the event of any dispute between the parties arising out of or relating to
this Agreement, said dispute shall be governed the laws of the State of Florida
without reference to its conflict of law rules.

 

Agreed to:

/s/ Jesus M Quintero 5/11/15 /s/ Isaac Dietrich 5/12/15 Jesus M Quinetro Date
Isaac Dietrich, CEO Date





   



 